Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
1.	This is in response to application filed on 04/02/2019 in which claims 1-16 are presented for examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

     Claims 1-10 and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable ovBauer et al., (US 2016/0231724), (hereinafter, Bauer) in view of Keller et al., (US 2013/0024542), (hereinafter, Keller).

Regarding claim 1, Bauer discloses a machine for processing foods and packaging products (= machine tool 1 that can communicate with a mobile communication device 10, see [0031]), comprising
 control elements for controlling components of the machine (= machine tool 1 includes interface 5 and with input unit 6, see [0031]) and
 an operating console  for operating the machine  by means of the control elements (= machine tool 1 includes a control computer 3 and stationary operating  device 4, see [0031]), 
the operating console of the machine having an interface, and being configured in such a way that an authentication of a user terminal is carried out by means of authentication data received via the interface (= device 4 can request login information from device 10 before device 10 is allow to control the operation of machine tool 1, see [0033-34]),
 wherein the operating console is configured in such a way that it establishes a data connection in the event of a successful authentication (= device 4 can request login information from device 10 before device 10 is allow to control the operation of machine tool 1, see [0033]).
Bauer explicitly fails to disclose the operating console of the machine having an RFID-interface.
However, Keller, which is an analogous art equivalently discloses the operating console of the machine having an RFID-interface (= proximity authentication process can be performed on a mobile device seeking to control the machine system, where the proximity authentication relies upon a short-range wireless interface connecting and establishing the proximate location via proximity authorization elements of the machine system or building environment…the proximity of the mobile device to the machine system can be determined by RFID connectivity, see [0043, 0045 and 0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Keller with Bauer for the benefit of achieving an industrial communication system that enables mobile device to show listing of all industrial devices available for configuration, monitoring, diagnostic and maintenance. 

Regarding claim 2, as mentioned in claim 1, Bauer further discloses the machine wherein the establishment of the data connection comprises at least one of a group including the establishment of one or more data connections with one or more other devices, the provision of an access-protected network, and a login in the access- protected network (= device 4 can request login information from device 10 before device 10 is allow to control the operation of machine tool 1, see [0033]).

Regarding claim 3, as mentioned in claim 1, Bauer further discloses the machine wherein the operating console has at least one of a WLAN function or a Bluetooth function and the data connection is established via Bluetooth or WLAN (see, [0032]).

Regarding claim 4, as mentioned in claim 1, Bauer further discloses the machine wherein the operating console  is configured in such a way that one or more protected functions of the operating console  can only be accessed after successful authentication of the user terminal via the interface, wherein one, 3US National Phase of PCT/EP2017/067724Docket No.: 30051/54168 Amendment dated April 2, 2019 Preliminary Amendment several or all of the protected functions are carried out automatically upon successful authentication of the user terminal (= device 4 can request login information from device 10 before device 10 is allow to control the operation of machine tool 1, see [0033]).
Bauer explicitly fails to disclose the authentication of the user terminal via the RFID interface.
However, Keller, which is an analogous art equivalently discloses the authentication of the user terminal via the RFID interface (= proximity authentication process can be performed on a mobile device seeking to control the machine system, where the proximity authentication relies upon a short-range wireless interface connecting and establishing the proximate location via proximity authorization elements of the machine system or building environment…the proximity of the mobile device to the machine system can be determined by RFID connectivity, see [0043, 0045 and 0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Keller with 

Regarding claim 5, as mentioned in claim 4, Bauer further discloses the machine wherein the protected functions comprise at least one of a group including activating the  WLAN function, activating  Bluetooth function, and establishing the data connection.
 (see, [0032]).

Regarding claim 6, as mentioned in claim 1, Bauer explicitly fails to disclose the machine wherein the operating console is configured in such a way that it at least one of uses a first part of data received via the RFID interface for automatic login in an access-protected network, or sends login data for an access-protected network to the user terminal via the RFID interface.
However, Keller, which is an analogous art equivalently discloses the disclose the machine wherein the operating console is configured in such a way that it at least one of uses a first part of data received via the RFID interface for automatic login in an access-protected network, or sends login data for an access-protected network to the user terminal via the RFID interface (see, [0043 and 0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Keller with Bauer for the benefit of achieving an industrial communication system that enables 

Regarding claim 7, as mentioned in claim 4, Bauer further discloses the machine wherein the first part of the received data comprises login data for the access-protected network, in particular a security key or a password, and wherein the operating console is configured in such a way that, upon authentication of the user terminal, automatic login takes place in the access-protected network using the login data (see, [0033]).

Regarding claim 8, as mentioned in claim 1, Bauer explicitly fails to disclose the machine wherein the operating console is configured to check whether data received via the RFID interface comprises login data for a protected network, by checking at least one of the type or format of the data, and if this is the case, automatically searches for available networks, and if the login data are valid login data for an available, access-protected network, automatically performs a login in this network.  
However, Keller, which is an analogous art equivalently discloses the disclose the wherein the operating console is configured to check whether data received via the RFID interface comprises login data for a protected network, by checking at least one of the type or format of the data, and if this is the case, automatically searches for available networks, and if the login data are valid login data for an available, access-protected network, automatically performs a login in this network (see, [0043 and 0032]).


 Regarding claim 9, as mentioned in claim 8, Bauer further discloses the machine wherein the operating console is configured in such a way that it uses the login data to determine for which available access-protected network the login data is intended, and one of initiates a login only in this access-protected network, or initiates a login with the received login data in 4US National Phase of PCT/EP2017/067724Docket No.: 30051/54168 Amendment dated April 2, 2019 Preliminary Amendment succession in the available networks, until the login was successful in one of the available networks (see, [0033]).

Regarding claim 10, as mentioned in claim 1, Bauer explicitly fails to disclose the machine wherein the operating console is configured in such a way that it uses a second part of data received via the RFID interface to establish a data connection with a further device.
However, Keller, which is an analogous art equivalently discloses the disclose wherein the operating console  is configured in such a way that it uses a second part of data received via the RFID interface to establish a data connection with a further device (see, [0032-33 and 0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Keller with 

Regarding claim 15, Bauer discloses a method for operating and maintaining a machine for processing foods and packaging products, including
 control elements  for controlling components of the machine and
 an operating console for operating the machine by means of the control elements (= machine tool 1 includes a control computer 3 and stationary operating  device 4, see [0031]),
 the operating console of the machine having an interface,
transmitting authentication information from the user terminal to the operating console via the interface (= device 4 can request login information from device 10 before device 10 is allow to control the operation of machine tool 1, see [0033-34]), and 
authenticatinq  the user terminal by means of the authentication information (= device 4 can request login information from device 10 before device 10 is allow to control the operation of machine tool 1, see [0033-34]), and
the operating console, upon successful authentication, establishing a data connection, (= device 4 can request login information from device 10 before device 10 is allow to control the operation of machine tool 1, see [0033]) and, via the data connection, transmittinq  information about the machine to at least one of a network or (= access information can be transferred to mobile communication device 10, see [0034]).
Bauer explicitly fails to disclose the claimed limitations of:
“operating console of the machine having an RFID-interface,
transmitting authentication information from the user terminal to the operating console via the RFID interface when a user terminal approaches the RFID interface”.
However, Keller, which is an analogous art equivalently discloses the claimed limitations of: “operating console of the machine having an RFID-interface,
transmitting authentication information from the user terminal to the operating console via the RFID interface when a user terminal approaches the RFID interface” 
(= proximity authentication process can be performed on a mobile device seeking to control the machine system, where the proximity authentication relies upon a short-range wireless interface connecting and establishing the proximate location via proximity authorization elements of the machine system or building environment…the proximity of the mobile device to the machine system can be determined by RFID connectivity, see [0043, 0045 and 0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Keller with Bauer for the benefit of achieving an industrial communication system that enables mobile device to show listing of all industrial devices available for configuration, monitoring, diagnostic and maintenance. 

Regarding claim 16, as mentioned in claim 15, Bauer explicitly fails to disclose the method in the operating console transmitting information about the machine to at least one of the network or selected partner devices, the information about the machine is for one of fault diagnosis or machine maintenance.
However, Keller, which is an analogous art equivalently discloses the disclose the method in the operating console transmitting information about the machine to at least one of the network or selected partner devices, the information about the machine is for one of fault diagnosis or machine maintenance (see, [0032-33 and 0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Keller with Bauer for the benefit of achieving an industrial communication system that enables mobile device to show listing of all industrial devices available for configuration, monitoring, diagnostic and maintenance. 

Allowable Subject Matter
5.	Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

                                                 CONCLUSION 
6.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See below and attached form PTO-892 for cited references and the prior art made of record.

 7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.